DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on May 6, 2021.

Continuation 
	This application is a continuation of 16/105,113, now patent number 10,331,100.

Allowable Subject Matter
	Claims 5, 7, and 10 are not found in the prior art and are not rejected under 35 U.S.C. 101. 
Claims 11-12 and 28-29 are allowed.

Double Patenting
The terminal disclaimer was approved on May 6, 2021.  Therefore, the double patenting rejection has been withdrawn.

Election/Restrictions
Newly submitted claims 24-27, 30-31, and 34-38 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-27, 30-31, and 34-38 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
With regard to the claim amendments, please see the rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 23, and 32-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of calculating energy savings without significantly more. 
Claim 1 recite(s) configuring, storing, transmitting, and displaying steps.  The steps may be implemented by any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 9).  

Independent claim 32 recites a medium and mimics independent claim 1.  Claim 32 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of calculating energy savings.  Dependent claims 2-4, 6, 23, and 33 are directed to gathering and analyzing data. 
Claim 1 does not recited additional steps and does not add more to the claim to take it out of the realm of abstraction. The configuring, storing, transmitting, and displaying steps may be implemented by any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. ¶ 9).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-4, 6, 23, and 32-33 are ineligible.
For medium claims 32-33, it is acceptable to amend the claims to exclude the signal embodiment by adding “non-transitory” to modify the computer readable media.  Non-transitory” is not a requirement, but simply one option.  However, it is not acceptable to just add “physical” or “tangible.”  It is also not acceptable to add “storage” absent support in original disclosure, because the broadest reasonable interpretation of computer readable storage media based on common usage covers signals/carrier waves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 21-23, and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nesler (20100324962).

Nesler discloses:

As per claim 1, a method comprising: configuring circuitry to determine power usage information associated with  a load control device providing power to an electrical load, wherein the power usage information indicates at least one of an amount of energy consumed by 

As per claim 2, determining cost information associated with the amount of energy consumed; and displaying the cost information on the user interface of the network device.  (para.11—energy cost savings)

As per claims 3 and 15, accessing energy information associated with a location at which the load control device is installed, wherein the energy information comprises local energy rates at the location.  (para.80—uses location)

As per claim 4, wherein the local energy rates indicate at least one of peak energy rates or off-peak energy rates corresponding to a time period of a day.  (para.11—calculations based on period of time)

As per claims 6 and 33,- 40 -14-22502-P2 CT2 accessing weather information associated with a location at which the load control device is installed; and determining, based on the weather 

As per claim 21, wherein the energy savings is determined with respect to a modified setting of the load control device.  (para.34—modified setpoint)
As per claim 22, wherein the electrical load comprises a heating, ventilation, and air conditioning (HVAC) system.  (para.34—HVAC)

As per claim 23,wherein the setting indicates an amount to adjust the setpoint temperature.  (para.34—modified setpoint)

As per claim 32, a computer-readable storage medium having instructions stored thereon that, when executed by at least one processor, direct the at least one processor to: determine power usage information associated with a load control device providing power to an electrical load, wherein the power usage information indicates at least one of an amount of energy consumed by the electrical load or an amount of time the electrical load is energized by the load control device; store a historical record of the power usage information associated with the load control device; calculate an energy savings based on the power usage information associated with the load control device as compared to an amount of power consumed with respect to a replacement load control device, an additional load control device, in an absence of the load control device, or a modified setting of the load control device; and transmit the power usage 
(para.11-12 and 36-37—discusses calculating energy cost usage and savings and utilizing historical information)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest NPL is “Residential building energy use and HVAC system comparison study,” Ryan Duwain Warren, Iowa State University, 2005.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this-- application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LALITA M HAMILTON/Primary Examiner, Art Unit 3691